FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      October 7, 2021

                                   No. 04-21-00265-CV

                IN THE INTEREST OF B.M.S. AND J.R.S., CHILDREN

                From the 454th Judicial District Court, Medina County, Texas
                              Trial Court No. 18-11-25367-CV
                          Honorable Vivian Torres, Judge Presiding


                                      ORDER
    The Appellant's Second Motion for Extension of Time to File Appellant's Brief is hereby
GRANTED. The Appellant's Brief is due October 11, 2021.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court